Citation Nr: 1639237	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for Meniere's disease with vertigo, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability rating for scars, residual right knee surgeries (linear scars).

3.  Entitlement to an initial compensable disability rating for allergic rhinitis.  

4.  Entitlement to service connection for pes planus, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for headaches, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 2002 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran's representative submitted additional evidence, along with a waiver of initial review by the RO.

The claims for an increased rating for right knee scar, residual of right knee surgery; a higher initial rating for allergic rhinitis; service connection for pes planus; and service connection for headaches were not certified to the Board.  Although those claims were not certified to the Board, the Veteran has perfected an appeal as to those matters, and they are properly before the Board.

The issues of entitlement to service connection for Meniere's disease and headaches, and an increased (compensable) rating for linear scars of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the appeal period, the Veteran's allergic rhinitis has not been manifested by greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps.

2.  Pes planus had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

2.  Pes planus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The RO provided the Veteran with VCAA notice December 2012.  The notice letter informed the Veteran of the evidence required to substantiate the claim for service connection for allergic rhinitis.  The letter included notice of how disability ratings and effective dates are determined.  The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating for allergic rhinitis. In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. 
The RO issued an SOC in December 2015 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim.  The service treatment records and personnel records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had a VA examination for allergic rhinitis in February 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiner conducted a complete examination which addressed the manifestations of allergic rhinitis.  Therefore, the Board finds that the February 2013 examination is adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

As noted above, the Veteran was afforded a Board hearing in August 2016.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the favorable disposition of the claim of service connection for pes planus,  which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA. The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits. 

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126  (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Rating for Allergic Rhinitis

An April 2013 rating decision granted service connection for allergic rhinitis and assigned a non-compensable disability rating from January 2012.  

Allergic rhinitis is rated according to Diagnostic Code 6522.  Diagnostic Code 6522 provides that a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum rating of 30 percent is assignable for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Upon VA examination in February 2013, the Veteran reported allergic rhinitis, diagnosed in 2007.  The Veteran reported episodes of watery, sneezing congestion and runny nose.  He reported current treatment with Flonase and Claritin.   The examiner noted rhinitis.  The examination indicated that sinusitis, pharynx and larynx, deviated nasal septum, tumors or neoplasm and other nose, throat and larynx conditions were not present.  The examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passages on either side due to rhinitis.  The Veteran did not have complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates or nasal polyps.  He did not have any granulomatous conditions or chronic laryngitis. 

The Board finds that a compensable rating is not warranted at any time during the initial appeal period.  The evidence does not reflect that the Veteran has rhinitis with polyps or that the Veteran has experienced more than 50 percent obstruction of both nasal passages or complete obstruction on one side to warrant a 10 percent rating under Diagnostic Code 6522.  The Board has considered whether any other diagnostic codes would allow for a compensable evaluation during the initial rating period.  The February 2013 examination found that sinusitis, pharynx and larynx conditions, deviated nasal septum, granulomatous conditions, tumors or neoplasms, or other nose, throat, or larynx conditions are not present.   Therefore, a higher rating is not assignable under any other diagnostic code pertaining to disease of the nose and throat.

At the Board hearing, the Veteran testified that he has multiple flare-ups of allergic rhinitis during the year.  He testified that his allergic rhinitis includes headaches.  Parenthetically, the Board notes that service connection for headaches is separately on appeal.  Although the Veteran is competent and credible with respect to his symptoms, to describe his allergic rhinitis symptoms, the Veteran's symptoms do not approximate the criteria for a higher disability rating. 

For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial compensable disability rating for allergic rhinitis.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disability.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, the Veteran is currently in receipt of a TDIU rating from September 25, 2012.  With regard to the rating period prior to September 25, 2012, the Board finds that the rating criteria adequately contemplated the Veteran's allergic rhinitis.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).
Service Connection for Pes Planus

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §  1110; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that pes planus was incurred in service.  At the Board hearing, the Veteran testified that he experienced foot problems after performing marches and running long distances in boots during service.  The Veteran testified that he visited sick call and was given Motrin and insoles for his boots.   

Service treatment records reflect that normal feet were noted on the December 2001 enlistment examination.  A September 2007 Medical Board report noted mild, asymptomatic pes planus.  

Service treatment records show that the Veteran's feet were evaluated as normal upon enlistment, and he was diagnosed with pes planus at his medical board examination.   With respect to a current diagnosis, the Veteran testified that his doctor told him that he has flat feet.  The Veteran is competent to report a contemporaneous medical diagnosis of flat feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Based upon the above evidence, the Board finds that pes planus had its onset in service.  Accordingly, service connection for pes planus is warranted.

ORDER

An initial compensable disability rating for allergic rhinitis is denied.

Service connection for pes planus is granted.

REMAND

Increased Rating for a Scar, Residual Right Knee Surgery

The Veteran seeks a compensable disability rating for a scar, residual right knee surgery (linear scars).  The Board notes that the Veteran is currently in receipt of a 20 percent rating for painful scars of the right lower extremity, and that disability rating is not on appeal.  In the April 2013 rating decision and the December 2015 Statement of the Case, the RO denied a higher rating, finding that the scar is painful, is not unstable, and does not cause limitation of function.  At the hearing, the Veteran stated that his scars cause fluid buildup in his knee, and that the scars sometimes get infected, all of which may indicate some functional impairment associated with the scars.  The Veteran's testimony reflects a possible worsening of the right knee scar symptoms.  In light of the evidence of possible worsening since the last VA examination, a new VA examination is warranted to assess the current manifestations of the right knee scars.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection for Meniere's disease

At the hearing, the Veteran stated that Meniere's disease is related to IED attacks in service or to his service-connected hearing loss.  The Veteran testified that he had ringing in his ears and headaches after an IED attack.  He testified that he was told that he had a concussion, and he has had nausea and dizziness since then.  

Private medical records from Dr. Farrior reflect that the Veteran was seen for follow up of Meniere's disease in June 2015.  Those treatment records reflect that he was diagnosed with Meniere's disease in 2010.  In November 2012, a VA examiner opined that Meniere's disease is not related to service-connected hearing loss.  The examiner did not address whether Meniere's disease is related to trauma from IED attacks in service.  On remand, the Veteran should be afforded a VA examination to ascertain the etiology of Meniere's disease. 

Service Connection for Headaches

The Veteran asserts that headaches are related to the IED attacks he experienced during service.  VA treatment records dated in 2009 reflect that the Veteran reported headaches since 2004.  In light of the Veteran's exposure to IED blasts which is documented in the Veteran's Medical Board examination, and his post-service complaints of headaches, a VA examination is warranted to ascertain the etiology of a headache disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of residuals linear scars of right knee surgery.  The examiner should review the claims file.  The examiner should describe any disabling effects of the scars and should indicate whether the linear scars of the right knee cause limitation of function of the right knee.  

2.  Schedule the Veteran for a VA examination by an appropriate physician to ascertain the etiology of Meniere's disease.  The claims file should be provided for the examiner's review.   

a)  The examiner should provide an opinion as to whether current Meniere's disease is at least as likely as not related to service, including IED blasts in service.

b)  The examiner should provide an opinion as to whether Meniere's disease is proximately caused by, or due to, service-connected bilateral hearing loss.

c)  The examiner should provide an opinion as to whether Meniere's disease is aggravated (permanently worsened by) service-connected bilateral hearing loss.  

3.  Schedule the Veteran for a VA examination to ascertain the etiology of headaches.  The claims file should be provided for the examiner's review.

a) The examiner should opine as to whether a current headache disability is at least as likely as not related to service, including the IED blasts the Veteran experienced during service.  

The examiner should consider the Veteran's testimony of headache symptoms and the treatment records which show that he reported headaches since 2004.

b) The examiner should opine as to whether current headaches are at least as likely as not proximately caused by, or due to, service-connected allergic rhinitis or any other service-connected disability.

c)  The examiner should opine as to whether headaches are aggravated by service-connected allergic rhinitis, or any other service-connected disability. 

The examiner should provide a detailed rationale for the opinion stated.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion. 

4.  Following completion of the requested actions, If any benefit sought remains denied, the AOJ should issue a SSOC to the Veteran and his attorney.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


